Filed 5/27/21 P. v. Vargas CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F077967
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. DF012823A)
                    v.

 MIGUEL ANGEL VARGAS,                                                                     OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Kern County. John D.
Oglesby, Judge.

         Hilda Scheib, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra and Rob Bonta, Attorneys General, Lance E. Winters, Chief
Assistant Attorney General, Michael P. Farrell, Assistant Attorney General, Catherine
Chatman, Harry Joseph Columbo, and A. Kay Lauterbach, Deputy Attorneys General, for
Plaintiff and Respondent.
                                                        -ooOoo-
                                                INTRODUCTION
         A jury convicted defendant Miguel Angel Vargas of various offenses and
enhancements related to his attack on a fellow inmate during which defendant cut the
inmate’s face, requiring the inmate to get 21 sutures. The jury also convicted defendant
of aggravated battery by an inmate on a state prison officer (Pen. Code, § 4501.1) after
defendant spat a substance believed to be blood at an officer through the food port of
defendant’s cell. (Undesignated statutory references are to the Penal Code.)
       During jury deliberations, the trial court discharged a juror over defendant’s
objection and replaced the juror with an alternate after concluding the juror was
influenced by a situation at his workplace that prevented him from functioning as a fair
and impartial juror. On appeal, defendant argues the court reversibly erred in discharging
the juror. Defendant also contends the court prejudicially erred in refusing to instruct the
jury on self-defense regarding the charges arising from his assault on a fellow inmate. He
further asserts remand is necessary to permit the court to exercise its newfound discretion
pursuant to Senate Bill No. 1393 (2017–2018 Reg. Sess.) (Senate Bill 1393) and consider
whether to strike defendant’s section 667, subdivision (a) enhancement. Finally, in
supplemental briefing, the parties concede defendant’s prior prison term enhancements
must be stricken under Senate Bill No. 136 (2019–2020 Reg. Sess.) (Senate Bill 136).
       We conclude defendant is entitled to remand for resentencing under Senate Bill
1393 and, on remand, the trial court must strike the prior prison term enhancements. In
all other respects, we affirm the judgment.
                              FACTUAL BACKGROUND
January 2, 2017, assault against fellow inmate
       Inmate Julio Rocha was housed in Wasco State Prison on January 2, 2017. At
trial, Rocha testified he was walking down the stairs that day during the evening meal
pass and getting his tray when he felt something cut him from behind. Rocha turned
around and saw someone going upstairs; Rocha chased him. He neared the person and
tried to throw him downstairs, but he was unable to. The officers began telling Rocha to
get down, so he walked away and got down. At trial, Rocha identified defendant as the
person who cut him. Rocha asked defendant who sent him and defendant responded, “2-

                                              2.
5,” which is a prison gang. Rocha explained he associated with 2-5ers at one point but
then he dropped out and asked that his name be taken off the gang “roll call”
approximately three years before the January 2017 attack. Rocha was searched after the
incident, but no weapons were found on him.
          Officer George Chacon was on watch at a control booth in the unit that day. He
controlled the release of the prisoners from their cells for dinner, and he began releasing
them one section at a time beginning with the lowest tier. As he was releasing the upper
tier, he heard Officer Alex Mendoza shout, “Get down.” Chacon then saw two inmates
fighting “with clenched fists [punching each other] in the upper facial area and chest
area”; “[t]hey were fighting toe to toe.” He did not see anything that occurred between
the inmates before he heard Officer Mendoza’s command.
          Officer Jacob Carter responded to a code regarding an inmate fight at
approximately 6:35 p.m. on January 2, 2017. As he arrived at the housing units, he
looked around and saw “all the inmates were down in a prone position.” Defendant was
“proned out” in front of cell 225; he was housed in cell 227. Inmate Rocha was “proned
out” near cell number 221. Carter searched the area for weapons and evidence. The cell
doors were closed because the inmates had been walking to dinner at the time. There
were no inmates in cell 225. Carter explained inmates utilize a one-and-a-half-inch gap
between the floor and the cell to pass contraband. During his search, Carter recovered
“what looked like … a slashing device … right by the door of [cell] 225”; it was in the
middle of the doorway. It appeared to be a sharp razor with the handle taken off and the
razor was tied to the handle with string. Carter believed it was made from a “shaving
razor.” Another officer testified this was the most common type of weapon seen in
prison.
          Licensed vocational nurse Laura Bernal initially examined Rocha. Rocha had a
bruise on his arm, dried blood on his knuckles, fingers, and down his chest, and a bruise
on his inner right thigh in addition to a “pretty bad slash” across his face. Bernal

                                              3.
documented Rocha’s injuries and secured a pressure dressing to his face before moving
him to the “T.T.A.” (triage and treatment area). Dr. Andrew Zepp then tended to Rocha’s
laceration. He noted the wound was 12 centimeters in length and it extended from
Rocha’s right earlobe to the middle of his cheek. According to Zepp, the wound was not
going to close on its own without some kind of “closure procedure,” so he sutured it with
21 stitches. He explained the wound “was not a laceration made for cosmetic intent,”
meaning it was “not going to heal nice”; “[n]o matter how you try to close it, it’s gonna
leave a scar.” Officer Jose Aceves explained that type of facial injury was often referred
to as a “bitch mark” or a “puta mark.” It “usually signifies that the person who received
it is either a snitch, a rat, or has some sort of sex offense, whether he’s a child molester or
rapist.” Officer Aceves had also seen gang dropouts with such a mark because they were
“basically considered a snitch.”
       Licensed vocational nurse Marilyn Kazaryan examined defendant in a holding
cage after the altercation. He had dried blood on his forehead, the back of his head, and
on his left thumb and right hand. The right side of his head, left inner arm, and right
chest were all red.
January 20, 2017, incident with Officer Gonzales
       Sean Gonzales was working as a correctional officer in January 2017. He was
working in the administrative segregation (Ad Seg) unit in Wasco State Prison on
January 20, 2017. At trial, Gonzales explained Ad Seg was considered “a prison within
the prison”; inmates are sent there to separate them from the general prison population.
Gonzales explained the cell doors are made of slotted metal and plexiglass, and they have
a port through which laundry and meals are passed. There is a latch with a locking
system on the port.
       Defendant was housed in the bottom tier of the Ad Seg unit on January 20, 2017.
Officer Gonzales recalled opening the port to defendant’s cell and collecting and
returning defendant’s laundry that day without incident. Later that afternoon, Gonzales

                                              4.
unlocked the port to defendant’s cell again to serve him “chow.” When Gonzales
returned to pick up defendant’s tray, defendant “grab[bed] the food port.” Gonzales
asked defendant to move his arm so Gonzales could lock the port; defendant moved his
food tray and pulled his arm back into the cell. According to Gonzales, as he approached
to close the port, defendant was hunched down near it and spit on him. Gonzales was
trained to wear a face shield but was not wearing his that day. Gonzales stepped back
and activated his body alarm at 5:20 p.m. He saw defendant open his mouth to smile and
defendant’s teeth and mouth were red; Gonzales believed the red was caused by blood.
Gonzales did not notice any cuts or injuries on defendant though he did not examine
defendant’s mouth.
       Gonzales did not wipe his face at that time because, according to him, “once an
inmate assaults you like that, you’re evidence.” Gonzales dabbed his face though and
saw there was blood on it. He grabbed his pepper spray and ordered defendant to move
back from the cell door. Defendant refused to move.
       Gonzales approached again to try to close the food port and he heard defendant
clearing his throat; Gonzales thought it sounded like defendant was “about to spit again.”
At that point, Gonzales discharged his pepper spray from about four feet away from the
port. He explained the spray has a “strong effect.” It causes redness if it hits the face,
burns the eyes, and causes the nose to run. Defendant moved back into the cell away
from the port in response. Gonzales held his pepper spray at the port in case defendant
tried to return. Gonzales explained the pepper spray was an orange color.
       When the other correctional officers responded, they took control of the situation
because Gonzales had been “assaulted.” Gonzales reported to his sergeant, Sergeant
Maddox, that defendant spit what he believed to be blood on him. At trial, officers
Miguel Franco and Sharon Gonzalez testified they recalled seeing blood on Officer Sean
Gonzales’s uniform and on his face after the incident. Franco also noticed blood in front
of the door to defendant’s cell. Franco commanded defendant to turn around, and he

                                              5.
proceeded to handcuff defendant through the port. Sergeant Maddox ordered the door to
defendant’s cell be opened, and Franco noticed pepper spray inside the cell that was an
“orange-ish, yellowish color.” Officer Franco testified he made a report after the
incident, but he did not mention seeing blood anywhere in the report. He recalled
receiving followup questions after the incident as well, but Franco never mentioned
anything to his captain about seeing blood in the area during the investigation.
       Officers escorted defendant to a temporary holding cell after placing a “spit hood”
on him, which prevented him from spitting again. Defendant was calm and compliant.
Franco did not notice blood on defendant’s mouth. Defendant was medically evaluated
in the holding cell. Officer Franco asked defendant if he wanted to get water since he
was sprayed with pepper spray; defendant said, “no.”
       Officer Sean Gonzales was rushed to the T.T.A. where he reported an inmate had
spit blood on his face. Gonzales still had not wiped his face and Officer Sharon Gonzalez
took pictures of him while he was at the T.T.A. At trial, Officer Sharon Gonzalez
testified the pictures she took did not fully capture the blood on Officer Sean Gonzales’s
face; it was more visible in person.
       Registered nurse Katarzyna Bialous had Officer Sean Gonzales provide a written
statement during her assessment of him. She observed blood on his face below his eyes
and on his uniform, though she mistakenly circled the eye area on a diagram where she
was to indicate the area of injury. She had Officer Gonzales complete an exposure packet
in which Officer Gonzales indicated he was not exposed to pepper spray.
       At trial, Officer Gonzales explained officers are trained to begin an “AIDS
cocktail” regimen if they come in contact with a bodily fluid, particularly blood.
Gonzales was given the first dose of the AIDS cocktail while at the T.T.A. He was
warned the AIDS cocktail was a “complete flush of the body” and that he was not going
to feel good once he started it as he would have extreme diarrhea, vomiting, and fatigue.
He elected to undergo the treatment because he had been in contact with blood. He was

                                             6.
then transferred to a hospital and was off work for about two weeks during which he took
the medication. He experienced extreme fatigue, diarrhea, and vomiting. He also noticed
blood in his urine and feces. Officer Gonzales ended up going to the emergency room
because his urine was a very dark brown and, ultimately, he had to discontinue the AIDS
treatment. He never found out if defendant had any diseases that he was trying to protect
against.
       In his defense, defendant called psychiatric technician Brooke Silva to testify at
trial. She had examined defendant at 5:26 p.m. from outside of a holding cell after the
January 20, 2017, incident—six minutes after Officer Gonzales sounded his alarm. Silva
explained she did three checks of defendant over 15-minute intervals to make sure he was
okay after being exposed to pepper spray. As part of the checks, Silva looked in
defendant’s mouth with a flashlight. Silva did not see anything she believed to be blood
around defendant’s face or on his teeth, just a little bit of the pepper spray but it was not
the red color of blood. Silva testified the pepper spray was an orange-reddish color that
looked like flaky dried paint. There were no open wounds.
Verdict and sentencing
       The jury convicted defendant of mayhem in violation of section 203 (count 1),
enhanced by an allegation he personally used a deadly or dangerous weapon within the
meaning of section 12022; assault with a deadly weapon by a prisoner in violation of
section 4501 (count 2), enhanced by an allegation he personally inflicted great bodily
injury upon Rocha, not an accomplice, within the meaning of section 12022.7; possession
of a weapon by a prisoner in violation of section 4502 (count 3); and aggravated battery
on a peace officer by gassing in violation of section 4501.1 (count 4). The court found
true numerous prior conviction allegations, including prior serious felony conviction
allegations pursuant to section 667, subdivision (a), and prior prison term allegations
under section 667.5, former subdivision (b).



                                               7.
       On count 1, the court sentenced defendant to 25 years to life, plus a one-year
enhancement under section 12022, subdivision (b), two 5-year enhancements under
section 667, subdivision (a), and a one-year prior prison term enhancement under section
667.5, former subdivision (b) on count 1. On count 2, the court sentenced defendant to a
term of 25 years to life, plus a three-year enhancement under section 12022.7,
subdivision (a) and a one-year term under section 667.5, former subdivision (b), with the
sentence stayed pursuant to section 654. On count 3, the court sentenced defendant to the
upper term of eight years, stayed pursuant to section 654. And on count 4, the court
sentenced defendant to the upper term of eight years, enhanced by one year pursuant to
section 667.5, former subdivision (b), to be served consecutively, for a total term of 25
years to life plus 21 years.
                                      DISCUSSION
I.     The Court Did Not Err in Discharging a Juror During Deliberations
       Defendant first contends the court erred in discharging a juror during
deliberations.
       A.        Relevant Factual Background
       Before trial, the court advised the jurors, “You must not allow anything that
happens outside of the courtroom to affect your decision unless I tell you otherwise,”
“You must use only the evidence as presented in the courtroom or during a jury view.”
The court also instructed the jury, “Do not let bias, sympathy, prejudice or public opinion
influence your decision.”
       The day after the jury was released for deliberations, the court convened with
counsel outside of the jury’s presence and explained it had received a note from the
foreperson that stated, “‘We have a potential conflict of interest due to one of the juror’s
pending litigation. This may be causing personal bias. The [juror] just recognized this
today during deliberation.’” The court believed further inquiry of the foreperson was



                                             8.
required to understand “more specifically what they mean by this.” Counsel agreed so
long as the inquiry was neutral and did not invade into the jurors’ mental processes. The
court then brought in the foreperson to comment upon the note.
       The foreperson explained: “This just came to us this morning. He was—said—
you know, we haven’t been able to reach a verdict. And he said that he felt like he really
should not be on this jury because he has an issue. He’s a school employee, and there’s
something—some type of litigation pending. And I believe that you probably need to
speak with him directly.” The foreperson identified the juror in question for the court.
The foreperson further stated, “He can give you more details. I really am not privy to all
of that that’s going on, but it’s causing him concern.” In response to the court asking
whether the juror in question was continuing to deliberate or discuss the case with the
other jurors, the foreperson responded, “He’s kind of gotten quiet toward the end there.
And that’s when he said he couldn’t reach a conclusion and that he didn’t think it was
appropriate for him to be on the jury. So I think that’s something that you need to discuss
directly with him.” The foreperson stated the juror did not give any more information
than that, “[b]ut it was enough that he’s questioning his ability to serve.”
       The court then brought in the juror in question, Juror No. 4712218, and explained
it had received a note from the foreperson stating there was concern about his ability to
deliberate. Juror No. 4712218 explained:

       “There’s some stuff going on at my school site right now where it’s gonna
       end up in a courtroom most likely. And they brought it to my attention.
       And, okay, probably I’m feeling a little bias because I can’t come to a
       conclusion that everyone else is doing, and it’s because of the
       administration and superintendent within our school district. But I’m—
       there’s some stuff they are doing that’s wrong and they are starting to plot
       and make up stories to prove my stuff is false. [¶] So I see how if a school
       district superintendent and administrators are able to do it, I’m just now
       feeling that just the stories of the stuff that I heard is preventing me to get
       the same, I guess, conclusion that everyone else is getting. So they feel I’m
       biased towards it.”


                                              9.
       The court responded that it was not Juror No. 4712218’s job to agree with
everyone.

       “If you can, that’s good. But you have to form your own opinion in
       discussion with the other jurors. And to me the question from what you’ve
       told me it comes down to is you are perfectly well within your rights to
       disagree with the evaluation of the evidence that the other jurors have
       reached based upon what you have heard and your own opinion as long as
       it’s not a result of some personal bias that you have as a result of the
       litigation. [¶] Does that make sense? There’s a distinction here. It’s okay
       to disagree. You can march on in your own direction. But on the other
       hand, it’s not fair to realize that maybe you have an agenda or something
       that’s going on that’s preventing you from reasonably evaluating the
       evidence and discussing it with the other jurors.”
       Juror No. 4712218 responded, “Uh-huh. It’s—it barely came to my mind today
during all the discussion that was going on. And just the other stuff that’s going on at
work that I’m involved in, it’s just entering into my mind, and it’s kind of swaying me
that certain stuff, because of what’s going on there is going on here. That’s just kind of
what’s—”
       The court then asked Juror No. 4712218 if he thought “what’s going on at work is
affecting [his] ability and preventing [him] from being a fair and impartial juror.” Juror
No. 4712218 responded, “I think now I do.” The following exchange then followed:

              “THE COURT: Court and counsel are back, and of course [defendant]
       is present. Juror Number 4712218 is still with us. [¶] And, Juror Number
       4712218, let me make a couple of comments before I ask you a few more
       questions. [¶] When you’re selected as a juror, you’re selected as an
       individual with your own experience and background to serve on a jury
       panel, and you bring with you your life experiences, which are appropriate
       as long as you can be fair and impartial in your deliberations and continue
       your deliberations with the other jurors. The fact that you disagree with
       them isn’t—is what happens sometimes in jury trials. People disagree.
       When you think about it, why would we use 12 rather than one? Because
       we want to make sure we have a group of 12 people that can all agree based
       on the evidence that’s presented. So that’s my preface.




                                            10.
       “But with that, I want to make sure that there’s a couple things that
are going—how things are going on, and one is this thought that you have
that you might not be able to be a fair and impartial juror at this point, is
this something that you’ve come to on your own or is this something that
other jurors are telling you?

        “JUROR NO. 4712218: Yeah. It came to me on my own. There was
a lot of discussion going on. And then when they asked me what my
thoughts were, when the main lady asked me what my thoughts were
because I was quiet because I was thinking the whole time, that’s when I
just told her what was on my mind. And they just wanted to know a little
bit more. And I didn’t want to get into details with them about the stuff
that was going on. But I kind of just shared a little bit of information with
them, and then they felt that they should let you know. So they asked me,
‘Do you have’—they just asked me if I disagreed with them going to you. I
said, ‘If you guys feel you guys need to do that, then go ahead.’ [¶] I’m
pretty much as fair an individual that someone can be. I cut my own
Godson from my track team in high school, and he was my number two
best one.

         “THE COURT: Well, that’s what we want. We want a juror that can
call it like they see it.

       “JUROR NO. 4712218: Yeah. It’s just because of that stuff and how
everyone else is right now, we’re gonna be at a standstill. We’re gonna be
at a wall.

       “THE COURT: Okay. Well, let me ask you the second one. [¶] Now,
you just told me you cut your own Godson from the track team.

       “JUROR NO. 4712218: Yes, sir.

      “THE COURT: So you are a firm believer in what’s right and what’s
wrong, what’s acceptable behavior and what’s not.

       “JUROR NO. 4712218: Uh-huh.

        “THE COURT: You understand that as a juror, if you have come
reasonably with a deliberation and the other jurors and [sic] disagree with
it, then that is your conviction. And sometimes if you’re the holdout, it can
be a little uncomfortable in the jury room. And it’s not acceptable as a
juror to look for a way out to avoid having to stand up and stand your
ground by saying, ‘Well, maybe, you know, I just can’t be fair right now.’



                                     11.
And I want to make sure you’re not using this as an excuse to do [sic] your
job.

        “JUROR NO. 4712218: I’m not. If you want me to stay on, I’ll stay
on. I have no problem with that. I’m the lonely one right with everything
that’s going on. And this has been since March 2nd. So I’m fine holding
my own ground and everything. I don’t know. It just came to me today,
and so I just told them, really.

       “THE COURT: Okay. Sometimes these things have a way of
jumping up at us and catching us before we’ve really had time to reflect on
it. But the real issue I think that’s before us is whether you can be a fair
and impartial juror and continue in your deliberations with the other jurors
and not be affected by any bias that you recognize that you have. [¶] Is that
something you think you can do? And if you want a while to think about it,
I can have you come back after lunch.

       “JUROR NO. 4712218: That would be fine too. It doesn’t matter.

      “THE COURT: Well, it’s up to you. I want to get a good sense of
where you are in all of this to make sure that any decision I make is based
upon a complete understanding of where you are.

        “JUROR NO. 4712218: Well, there’s—I don’t know if I’m allowed to
say it because of our defendant—nothing against you, [defendant]. I just
don’t know if I’m allowed to say what I would like to let you know because
it would give an idea of where—what it is I’m thinking, what it is my
verdict is.

      “THE COURT: Okay. Well, I don’t really want to go into your
thought process of why you were voting a certain way.

       “JUROR NO. 4712218: Right. And that’s—

       “THE COURT: That’s very sacred ground for jurors.

       “JUROR NO. 4712218: Yeah. That’s what I’m trying not to bring
up—

        “THE COURT: And it’s okay for you to have that position if it’s
based upon the factors that—the instructions we’ve given you. But if you
reach a point whereas [sic] you reflect and sit as a juror and you’re saying,
‘Wait a minute. I don’t belong here. I have too much going on in my own
life. I don’t think I can be fair anymore,’ then the Court has to address that.



                                      12.
But the fact that you disagree isn’t a reason to let you go and substitute
another juror in your place.

       “JUROR NO. 4712218: Yes, sir. It’s not that I’m disagreeing with
them. I have no problem disagreeing with them at all. It’s—what’s going
on there I feel is what could be going on here, and so that’s in a way
influencing my decision on the case.

        “THE COURT: Okay. And with that, I’ll allow each attorney one or
two questions at this point. [¶] I’ll start with [the prosecutor]. And I
literally mean that, one or two. So think.

       “[PROSECUTOR:] Q. When you say that what’s going on there,
indicating what’s going on with the administration at your work could
affect what’s going on here, does that involve facts that are not necessarily,
I guess, known to the other jurors as far as what they heard here in this
court through the evidence, through the testimony, through the exhibits?
Are you using something outside of what happened in this court to base
your—I guess, your decision?

      “A. That’s what I’m trying to say, yes, sir, is that I’m allowing
what’s going on out there to influence my decision for this courtroom.
Yeah.

       “THE COURT: Thank you. [Defense counsel].

       “[DEFENSE COUNSEL:] Q. In terms of what’s going on right now
with you and in terms of your ability to make a decision, is how you
evaluate this case and what’s going on any different than any other life
experiences or common sense that you’re applying to the case? Does that
make sense? [¶] Like all of us bring a measure of common sense and life
experiences. We’re not robots. Is your way of evaluating this case with
what’s going on currently any different than any other life experience or
common sense you’re bringing to your reasoning and decisionmaking?

       “A. The way I’m evaluating, because of the other stuff, is kind of
going outside the norm. It’s like—like it shocks everyone else that it’s
actually going on type stuff. Well, I don’t know if that’s answering your
question or not. Would you be able to read it back to me?

       “Q. I’ll ask a different question.

       “THE COURT: It would be a long readback.

       “JUROR NUMBER 4712218: Okay.


                                      13.
               “[DEFENSE COUNSEL:] Q. Can you distinguish—the fact that what’s
       happening to you is happening at a school and what’s happening with this
       case happened in prison, the witnesses are different, the people, the players
       are all different, can you distinguish that?

               “A. I know they are different. The only thing that is entering in me
       today is that the other people are high up, and they are able to—well, it
       seems that they might be able to pull it off regardless of my facts. And
       these individuals aren’t nowhere near administration, so it would be easy
       for them to do it if these other individuals are—who have been in the
       institution longer, that they are able to do it as well. So that’s—again, I
       don’t know if it’s answering your—

              “THE COURT: I think that’s as far as we’re going to go with this. If
       you’ll hang on, Juror Number 4712218, I’ll see counsel at sidebar again.

              “(A conference was held at sidebar which was not reported.)

               “THE COURT: Court and counsel are back. [¶] Juror Number
       4712218, based upon the comments that you have made to the court and
       based upon the current situation that you’re going through, the court—and
       the comments you made, the court is going to excuse you, finding that you
       are no longer able to perform your duties as a juror in that you are being
       impacted by significant personal experiences going on at this time. [¶] I
       want to thank you for your service. I think your honesty and integrity that
       you’ve demonstrated as you’ve gone along as well as your ability to self
       reflect is remarkable. So thank you for your service, but you are excused at
       this time.”
       Defense counsel noted his objection to the court’s discharge of Juror No. 4712218.
Defense counsel asserted the information presented established that Juror No. 4712218
deliberated for the whole first day; he indicated the things happening around his school
involving administrators “barely came to mind.” Defense counsel asserted Juror
No. 4712218 “sounded like an individual who felt pressured being the lone holdout,” and
it is not “uncommon for people to succumb to that kind of pressure.” Defense counsel
further argued Juror No. 4712218 seemed “like a person of incredible integrity” that was
“exactly the type of juror that we want to render a fair and valid and just verdict.
However, it seemed “he felt it was easier to cut to demands of the majority than stand his
ground.”

                                             14.
       The prosecutor responded Juror No. 4712218 appeared to be a man of conviction
who really wrestled with the issue, but “at the end his out-of-court experience was having
an undue effect on his ability to be a fair and impartial juror in this case.” And Juror
No. 4712218 had articulated that to the court both at the beginning and at the end of
questioning. So, the court was well within its discretion to discharge him.
       The court noted it did not find Juror No. 4712218 was “seeking to avoid his jury
service or to be a holdout juror.” Rather, “he demonstrated through his answers and his
willingness to continue to serve, his full willingness to embrace the lone position that he
had.” It was also clear to the court Juror No. 4712218 “had become aware that his
approach to this case was being affected by an ongoing work situation which had
similarities to the case, and as it was presented to him, it was affecting how he viewed it.”
The court noted it always had to give some deference to individual experiences that are
brought in, but here it was clear Juror No. 4712218 “no longer could be a fair and
impartial juror in his evaluation of the evidence, and he said as much.” The court then
replaced Juror No. 4712218 with an alternate.
       After the jury delivered its verdict, defense counsel moved for a new trial based on
the alleged improper removal of Juror No. 4712218 and the denial of the request for a
self-defense instruction during the defense’s closing argument. The court stated with
regard to the removal of Juror No. 4712218, it was presented with a very unique set of
facts in light of the juror’s honesty. It gave a “general recitation” of its impression of the
evidence presented. The court explained, Juror No. 4712218 “essentially was able to
express an opinion that his personal work situation was leading him to see essentially a
conspiracy against the defendant involving impliedly both alleged victims, the
correctional officer victim, as well as the inmate victim, as part of a conspiracy against
the defendant.” The court continued:

       “And he believed that this was based upon as I said his work experience
       and was interfering with his ability to be a fair and impartial juror in


                                             15.
       evaluating the evidence. In light of there being absolute[y] no evidence to
       support such a conspiracy theory which is sort of an after the fact
       consideration but this court was struck with this particular juror’s ability to
       reflect on the dilemma that he was in having been subject to where he was
       under pressure—currently under pressure at work due to his job situation
       which involved in his opinion people essentially conspiring to put him at a
       disadvantage or harm. And he identified essentially that this particular
       defendant could be in that same situation. Based upon the juror was clear
       that he was able to express his opinions as [defense counsel] has pointed
       out there’s no issue of his failure to deliberate. There’s not an issue of his
       being seeking [sic] a way to avoid jury service. He has integrity and
       strength to be a holdout juror. The issue was his inability to fairly and
       impartially evaluate the testimony based upon his particular personal
       situation. Now, in one sense the court—obviously if the jury had
       deadlocked and it was brought to the court’s attention a mistrial
       subsequently declared or verdict in one fashion reached I don’t think there
       would be any issue of validity of essentially juror[s] being able to take
       positions. We see that historically all the time that jurors will reach a
       position where they made up their mind and that’s the extent of it how
       reasonable or unreasonable it is. But when a juror is able to identify those
       personal issues that are affecting him in his personal life at the time and
       realize that position he’s holding as a result of that is interfering with his
       ability to be a fair and impartial juror, I don’t think this court’s removal of
       him—my removal of him was unreasonable or results in a mistrial.”
       B.     Standard of Review and Applicable Law
       By statute, a trial court may remove any juror who “becomes ill, or upon other
good cause shown to the court is found to be unable to perform his or her duty.” (§ 1089;
People v. Duff (2014) 58 Cal.4th 527, 560.) Removal of a juror under section 1089 is
committed to the discretion of the trial court, and we review whether the grounds for such
removal appear in the record as a “demonstrable reality.” (People v. Thompson (2010) 49
Cal.4th 79, 137.) “The demonstrable reality test entails a more comprehensive and less
deferential review. It requires a showing that the court as trier of fact did rely on
evidence that, in light of the entire record, supports its conclusion that [the basis for
removal] was established.” (People v. Barnwell (2007) 41 Cal.4th 1038, 1052–1053;
accord, People v. Williams (2015) 61 Cal.4th 1244, 1262.) The “reviewing court does
not reweigh the evidence” under the demonstrable reality test. (People v. Barnwell,

                                              16.
supra, at p. 1053.) However, “the reviewing court must be confident that the trial court’s
conclusion is manifestly supported by evidence on which the court actually relied.”
(Ibid.)
          C.    Analysis
          Defendant contends Juror No. 4712218’s comments did not establish a
demonstrable reality he was biased and unable to perform his duties, but rather that he
was applying his personal experience from his workplace to the facts of this case, and
“that was informing his decision on the sufficiency of the evidence here,” which was
entirely appropriate under California law. He asserts the court’s subsequent explanation
of its reason for excusing Juror No. 4712218 demonstrates the court “continued to
mistake the juror’s proper consideration of the evidence in light of his personal
experiences as signs of his being under such extraordinary stress in that situation that he
could not function as a fair and impartial juror.” Defendant contends there was no basis
for the court to conclude the juror was unable to function fairly and impartially. He also
asserts the reasons articulated by the court for excusing Juror No. 4712218 when denying
defendant’s new trial motion were wholly unsupported by the record. We conclude the
evidence supports the trial’s court’s decision to discharge Juror No. 4712218, and the
record establishes the court actually relied on such evidence in deciding to discharge the
juror.
          The California Supreme Court has held “[i]t is beyond dispute that a juror who
cannot follow the court’s instructions because of a personal bias should be discharged
under section 1089.” (People v. Fuiava (2012) 53 Cal.4th 622, 713; accord, People v.
Barnwell, supra, 41 Cal.4th at p. 1051 [“A juror who is actually biased is unable to
perform the duty to fairly deliberate and thus is subject to discharge].) And here, Juror
No. 4712218 expressly admitted his personal situation occurring out of court was
influencing him such that he did not believe he could be fair and impartial. Indeed, Juror



                                              17.
No. 4712218 stated he was not worried about disagreeing generally or being a holdout,
stating, “It’s not that I’m disagreeing with them. I have no problem disagreeing with
them at all.” Rather, he was concerned because, in his words, he was “allowing what’s
going on out there to influence [his] decision for this courtroom.” Juror No. 4712218
thus openly admitted to the court that his personal situation outside of the courtroom was
causing him to be biased in his evaluation of the evidence presented in this case; that is,
he did not think he could fairly and impartially weigh the evidence. (See People v.
Fuiava, supra, 53 Cal.4th at p. 713; accord, People v. Barnwell, supra, 51 Cal.4th at p.
1051 [“bias against law enforcement officers that renders a juror unable to fairly weigh
police testimony is grounds for the juror’s replacement”]; People v. Thomas (1990) 218
Cal.App.3d 1477, 1482–1485 [ample cause to dismiss juror who disclaimed any
particular bias towards police officers, but other jurors reported she could not accept
testimony of officers because of her firm belief, based upon personal experience, that
police officers in Los Angeles generally lie].)
       Additionally, the record reflects the court actually relied on Juror No. 4712218’s
representations in concluding it was clear that due to Juror No. 4712218’s ongoing work
situation he “no longer could be a fair and impartial juror in his evaluation of the
evidence, and he said as much.” Accordingly, the court relied “‘ “on evidence that, in
light of the entire record, supports its conclusion that bias was established.”’” (People v.
Fuiava, supra, 53 Cal.4th at p. 713.)
       Unlike the cases defendant relies upon, this was not a situation where the court
was simply evaluating Juror No. 4712218’s introduction of or reliance upon extraneous
information derived from his personal experience during deliberations. (People v.
Leonard (2007) 40 Cal.4th 1370, 1413–1414 [juror “relied on his personal experience
with firearms to form an opinion about the accuracy of the murder weapon, and he
mentioned his experience to the other jurors when expressing his views during
deliberations. His comments were a normal part of jury deliberations and were not

                                             18.
misconduct”]; People v. Yeoman (2003) 31 Cal.4th 93, 159 [no substantial likelihood of
resulting bias despite juror’s remarks providing extraneous information regarding drug-
testing practices, which was of conceivable relevance to case]; People v. Pride (1992) 3
Cal.4th 195, 267–268 [statements by juror who worked at prison about possibility of
escape based upon his experience did not amount to misconduct—“he only said what any
citizen might assume was true—that inmates sentenced to death are subjected to the
tightest form of security and that they have fewer opportunities to escape than other
inmates”].) Rather, here, Juror No. 4712218 expressly stated his personal situation was
affecting his ability to fairly and impartially evaluate the evidence during the guilt-phase
deliberations and, based on this representation, the court concluded excusal was merited.
(Cf. People v. Armstrong (2016) 1 Cal.5th 432, 448, 451 [court erred in excusing juror
for alleged refusal to deliberate where court’s basis for dismissal was not manifestly
supported by evidence]; People v. Wilson (2008) 44 Cal.4th 758, 825–830 [noting
penalty phase deliberations under California’s sentencing scheme are “inherently moral
and normative, not factual,” so it is not misconduct for a juror to interpret evidence based
on his or her own life experiences during this phase of trial; evidence did not show juror
was relying on facts not in evidence or that he was otherwise unable to fulfill his oath and
duty as juror where he weighed mitigating evidence more heavily than other jurors based
on his life experiences].) Accordingly, unlike the cases cited by defendant, the record
before us establishes the grounds for dismissal—that Juror No. 4712218 could not be fair
and impartial based on his personal situation, which he admitted was influencing his
decisionmaking—was a demonstrable reality and the court actually relied on such
grounds in excusing him. Thus, we cannot conclude the court erred in discharging him.
       We reject defendant’s contention.




                                             19.
II.    The Court Did Not Prejudicially Err in Refusing to Instruct the Jury on Self-
       defense
       Defendant next asserts there was sufficient evidence from which the jury could
conclude inmate Rocha initiated the attack on defendant and defendant acted in self-
defense; accordingly, the court erred in refusing to instruct the jury on self-defense. He
also argues he was prejudiced by the court withdrawing the self-defense instruction in the
middle of defense counsel’s closing argument because it required defense counsel to
reformulate his argument within seconds of being notified of the court’s decision.
       A.     Relevant Factual Background
       During the jury instruction conference, defense counsel requested a self-defense
instruction. The People argued there was no evidence defendant’s attack on Rocha was
done in self-defense. Rather, “[t]he victim testified that he was slashed from behind and
that it was unprovoked and that he and the defendant engaged in a combat after that.”
“There [were] no fighting words or display[s] of aggression prior to the defendant
attacking the victim unprovoked.”
       The defense’s argument was based on the fact the fight occurred closer to
defendant’s cell than Rocha’s cell, which the defense believed was some evidence Rocha
was aggressive rather than defendant. Defense counsel further argued Officer Mendoza
indicated Rocha never made it downstairs though the other inmates came downstairs for
their food trays; accordingly, there was some evidence “Rocha went from cell 221,
overshot the staircase and went directly to 225.” Defense counsel argued, in light of the
factual inconsistencies, there was some indication “Rocha was the aggressor all along,”
and “the self-defense instruction could be persuasive for the jury to consider.”
       The court agreed with defense counsel the factual inconsistencies and witness
statements “suggest potentially two different versions of the fight.” But, “[i]n this
particular case, where the defense is based on some contradictions in the People’s case
without any other evidence being presented by the defense, that there is some self defense



                                            20.
and the focus of the self-defense instruction on the defendant’s reasonable beliefs, [the
court] would have to agree with the People on this, that the simple contradiction of the
evidence is not sufficient to require this court to give an instruction of self defense when
there does not seem to be any support for that in light of the state of the evidence.” The
court noted, without defendant “testifying or having someone testify to having seen
actions that would suggest that he was acting in self defense more than what we have
here, which is an inconsistency, the Court declines to give [CALCRIM No. ]3470.”
       After the prosecutor presented his closing argument and before defense counsel
began his closing argument, the court noted its previous decision not to give CALCRIM
No. 3470 on self-defense and defense of another. However, the court reversed its
decision after reflecting on it further and reviewing the use notes to the instruction. The
court based its decision on the conflict between Rocha’s and the officers’ testimony. The
court stated Rocha testified the incident began with him being attacked and then he
pursued defendant upstairs to the second floor where they began to wrestle; whereas, the
officers observed a punching fight on the second floor in its entirety. The court held a
reasonable jury believing the officers’ testimony could conclude “that the only
explanation for that particular assault then would fall into the defense position that there’s
some evidence to suggest that Mr. Rocha might have been the aggressor.” In concluding
that was “not an unreasonable argument to make” and it was not “out of the realm of
rationality for a jury to agree with that set of facts,” the court stated it was inclined to
give the self-defense instruction.
       The prosecutor argued the evidence was insufficient to support the defense; there
was only “conjecture and speculation that does not rise to the level of evidence that
would trigger the self defense.” The prosecutor also argued the People’s case would be
prejudiced if the defense was permitted to argue self-defense when the People could not
address it in their closing argument and if the court instructed the jury with the self-
defense instruction after argument.

                                              21.
       The court held “if the jury rules out the credibility of [Rocha] and relies on the
correctional officer, it can change the posture to why the fight occurred where it did and
raise the specter of self defense.” Accordingly, it would give CALCRIM No. 3470.
       Defense counsel began discussing the incident with Officer Sean Gonzales in
closing argument. The court then interjected and asked counsel for a sidebar, during
which it again reversed its decision on the self-defense instruction. The court explained
on the record that it realized that it “was commingling the concept of self defense with
the concept of, essentially, a reasonable doubt,” and the discrepancy in the evidence “did
not establish substantial evidence of the defense.” It noted it wanted to make sure
counsel was advised of its decision before counsel “got into that particular area of
argument.”
       Defense counsel noted it was appropriate for the court to ask for a sidebar after he
said he would be “changing gears,” in light of the subject matter that was approaching.
He further noted he altered his “closing argument[] to exclude any consideration of a self-
defense argument and went with an alternative theory.”
       B.     Standard of Review
       We review de novo a court’s decision not to give a particular jury instruction.
(See People v. Simon (2016) 1 Cal.5th 98, 133; People v. Manriquez (2005) 37 Cal.4th
547, 581; accord, People v. Waidla (2000) 22 Cal.4th 690, 733.) An instruction
requested by a defendant need only be given “if it is supported by substantial evidence,
that is, evidence sufficient to deserve jury consideration.” (People v. Marshall (1997) 15
Cal.4th 1, 39; accord, People v. Moon (2005) 37 Cal.4th 1, 30 [“a trial court may properly
refuse an instruction offered by the defendant if it … is not supported by substantial
evidence”]; People v. Curtis (1994) 30 Cal.App.4th 1337, 1355 [“A trial court has no
duty to instruct the jury on a defense—even at the defendant’s request—unless the
defense is supported by substantial evidence”].) “The trial court need not give



                                             22.
instructions based solely on conjecture and speculation.” (People v. Young (2005) 34
Cal.4th 1149, 1200.)
       C.     Applicable Law
       To justify an act of self-defense, the defendant must have an honest and reasonable
belief bodily injury is imminent. (See People v. Minifie (1996) 13 Cal.4th 1055, 1064;
accord, People v. Perez (1970) 12 Cal.App.3d 232, 236 [the right of self-defense is based
upon the appearance of imminent peril to the person attacked].) “Although the belief in
the need to defend must be objectively reasonable, a jury must consider what ‘would
appear to be necessary to a reasonable person in a similar situation with similar
knowledge ….’ [Citation.] It judges reasonableness ‘from the point of view of a
reasonable person in the position of defendant.…’” (People v. Humphrey (1996) 13
Cal.4th 1073, 1082–1083.)
       D.     Analysis
       Defendant contends the jury could have concluded Rocha initiated the attack for
some reason unrelated to defendant cutting him, “e.g., to gain prestige in prison—and in
the course of the altercation, he was either cut by an external object or by [defendant],
acting in self-defense.” He asserts the jury could have reasoned, in light of Rocha’s
violent past and the nature of Rocha’s and defendant’s injuries, that Rocha was not cut
before the fight (witnessed by the officers) began. He contends “the slight quantity of
blood on [his] body and clothing differed markedly from the extensive blood marks on
Rocha’s hands and clothes, suggesting that the cut was not inflicted on him until shortly
before the fight was interrupted on the top tier by correctional officers.” He also
contends the court’s timing in notifying defense counsel of its decision not to give the
self-defense instruction mid-closing argument “severely prejudiced” defendant. The
People assert the court correctly withdrew the self-defense instruction because the
evidence did not support it. We agree with the People.



                                            23.
       The trial court did not err in refusing to give a self-defense instruction because
substantial evidence did not support it. (See People v. Blair (2005) 36 Cal.4th 686, 744–
745, overruled on other grounds in People v. Black (2014) 58 Cal.4th 912, 919
[substantial evidence means “evidence from which a jury composed of reasonable
persons could conclude that the facts underlying the particular instruction exist”].)
“[B]oth self-defense and defense of others, whether perfect or imperfect, require an actual
fear of imminent harm.” (People v. Butler (2009) 46 Cal.4th 847, 868.) Here, the jury
would have had to speculate regarding evidence it did not have—evidence that defendant
slashed Rocha in response to a threat by Rocha—in order to conclude defendant acted in
self-defense. (See People v. Perez, supra, 12 Cal.App.3d at p. 236 [“The right to have a
jury instructed on self-defense must be based upon more than imagined facts or
inferences”]; accord, People v. Hughes (2002) 27 Cal.4th 287, 365 [inference based only
on speculation is not reasonable].)
       And though the jury can infer defendant’s state of mind from testimony presented
by other witnesses, here there was no evidence defendant cut Rocha’s face out of fear or
that he appeared to be fearful at the time. At most, the evidence established that at some
point defendant and Rocha engaged in a fight on the second tier which, Rocha testified,
occurred after defendant cut him. There was no evidence Rocha initiated the attack or
that defendant cut Rocha out of fear that bodily injury was imminent. Accordingly, the
court properly denied defendant’s request for a self-defense instruction because
substantial evidence did not support it. (See People v. Sedeno (1974) 10 Cal.3d 703, 718,
disapproved on other grounds in People v. Blakeley (2000) 23 Cal.4th 82, 89, [“It is not
error to refuse a request for instructions on self-defense when there is no evidence from
which it can be inferred that the defendant feared great bodily harm or death at the hands
of the victim”]; accord, CALCRIM No. 3470 [a defendant is not guilty “if (he/she) used
force against the other person in lawful (self-defense/[or] defense of another),” which
requires, in part, that “[t]he defendant reasonably believed that (he/she …) was in

                                             24.
imminent danger of suffering bodily injury [or was in imminent danger of being touched
unlawfully]”].)
       We reject defendant’s contention.
III.   Defendant Is Entitled to a Remand for Resentencing in Light of Senate Bill
       1393
       Defendant also asserts he is entitled to a new sentencing hearing for the court to
exercise its discretion and consider whether to strike his prior serious felony
enhancements in light of Senate Bill 1393.
       A.     Relevant Factual Background
       Before sentencing defendant, the court noted three circumstances in aggravation:
(1) defendant had engaged in violent conduct in his prior offenses based upon the nature
of his convictions; (2) defendant’s convictions as an adult and sustained petitions as a
juvenile were numerous; and (3) defendant was serving a sentence in state prison when
the crimes were committed. The court then sentenced defendant to the sentences
prescribed by law on counts 1 (mayhem) and 2 (felony assault with a deadly weapon by a
prisoner)—25 years to life on each count—with no further comment. The court enhanced
defendant’s sentence on count 1 by one year pursuant to section 12022, subdivision
(b)(1), 10 years pursuant to section 667, subdivision (a), and one additional year pursuant
to section 667.5, former subdivision (b). The court enhanced defendant’s sentence on
count 2 by three years pursuant to section 12022.7, subdivision (a) and one additional
year pursuant to section 667.5, former subdivision (b), and stayed the entire sentence
pursuant to section 654. The court sentenced defendant to the upper term of eight years
on count 3 (felony possession of a weapon by a prisoner) and stayed the sentence
pursuant to section 654. Finally, the court sentenced defendant to the upper term of eight
years on count 4 (felony aggravated battery on a peace officer by gassing), enhanced by
one year pursuant to section 667.5, former subdivision (b), to be served consecutively to
his sentence on count 1, for a total term of 25 years to life, plus 21 years.


                                             25.
       B.     Analysis
       Senate Bill 1393, signed into law on September 30, 2018, amends sections 667
and 1385 to provide the trial court with discretion to dismiss, in furtherance of justice,
five-year enhancements imposed pursuant to section 667, subdivision (a)(1). The new
law took effect on January 1, 2019.
       As the parties note, defendant was sentenced in this case on August 14, 2018,
before Senate Bill 1393 was passed and took effect. Thus, at the time of sentencing, the
trial court did not have discretion to strike the prior serious felony enhancements imposed
pursuant to section 667, subdivision (a). Defendant now seeks a remand for the court to
exercise its newfound discretion and to consider whether to strike his prior serious felony
conviction enhancements. The People agree the changes to sections 667 and 1385 are
retroactive but respond remand is not necessary because “the trial court’s statements at
sentencing and other sentencing choices clearly indicated that it would not have
dismissed the prior serious felony enhancements” even if it had the power to do so. They
rely on People v. Jones (2019) 32 Cal.App.5th 267 (Jones) and People v. McVey (2018)
24 Cal.App.5th 405 (McVey) in support of their argument. We conclude remand is
warranted.
       The California Supreme Court has held, when a court is unaware of the scope of
its discretionary powers, “the appropriate remedy is to remand for resentencing unless the
record ‘clearly indicate[s]’ that the trial court would have reached the same conclusion
‘even if it had been aware that it had such discretion.’ [Citations.]” (People v. Gutierrez
(2014) 58 Cal.4th 1354, 1391.) Post-Gutierrez, most of the published cases considering
whether remand is appropriate to allow the trial court to exercise its discretion in the first
instance have concluded remand is appropriate. (See, e.g., People v. Johnson (2019) 32
Cal.App.5th 26, 69 [Sen. Bills Nos. 1393 & 620 (2017–2018 Reg. Sess.)]; People v.
Garcia (2018) 28 Cal.App.5th 961, 973 [Sen. Bill 1393].) Jones and McVey, cited by the
People and in which the appellate courts declined to remand, are in the minority.


                                             26.
       In Jones, the Court of Appeal held remand for the court to exercise its discretion to
consider whether to strike the section 667, subdivision (a) enhancement was unnecessary
in light of the record. (Jones, supra, 32 Cal.App.5th at pp. 273–275.) In Jones, the
defendant was convicted of attempted premeditated murder, assault with a deadly
weapon, and assault likely to produce great bodily injury after he attacked a bar employee
with a knife after the bar closed. (Id. at pp. 269–271.) The attack stemmed from a third
party’s earlier dissatisfaction over how a drink was mixed at the bar. (Ibid.) The
defendant committed the crimes within months of being released from prison after
serving a 10-year sentence for stabbing his ex-wife multiple times with a knife. (Id. at
pp. 273–274.) In concluding remand for resentencing in light of Senate Bill 1393 was
not warranted, the Court of Appeal stated, “Besides not exercising its discretion for
leniency when it could have, the trial court made clear its intention to impose the most
stringent sentence it could justifiably impose. It stated there was no doubt the verdict was
correct, [the] defendant’s actions were premeditated, dangerous, senseless and absurd, he
attempted to kill [the victim] only a few months after being released from prison where
he had been for 10 years, and the court took ‘great satisfaction’ in imposing the ‘very
lengthy sentence’ it imposed.” (Jones, at pp. 274–275; accord, McVey, supra, 24
Cal.App.5th at p. 419 [concluding remand was unnecessary in light of court’s “express
consideration of the factors in aggravation and mitigation, its pointed comments on the
record, and its deliberate choice of the highest possible term for the firearm
enhancement”].)
       Here, the record does not include pointed comments such as those the trial court
made in McVey and Jones; rather, the court imposed the sentences and enhancements
without further commentary. And the court lacked the discretion to strike or stay the
prior serious felony enhancements at the time of sentencing. While the trial court
imposed the upper terms for counts 3 and 4, we cannot conclude this fact, in and of itself,
reflects a clear indication by the trial court that it would not have struck the prior serious

                                              27.
felony enhancements if it had had the discretion to do so. Accordingly, remand is
appropriate so the trial court may exercise its discretion in the first instance in light of
Senate Bill 1393. We express no opinion on how the trial court should exercise its
discretion on remand.
IV.    Defendant’s Prison Prior Enhancements Must Be Stricken
       In supplemental briefing, defendant contends his one-year prior prison term
enhancements imposed pursuant to section 667.5, former subdivision (b) must be
stricken in light of Senate Bill 136 (Stats. 2019, ch. 590, § 1), which was signed into law
on October 8, 2019, and became effective on January 1, 2020. The People concede
Senate Bill 136 applies retroactively to this case and the prison prior enhancements
should be stricken. (See In re Estrada (1965) 63 Cal.2d 740, 742.) On remand, we direct
the trial court to strike these enhancements.
       At the time defendant was charged, convicted, and sentenced, section 667.5,
former subdivision (b), provided, in part:

       “[W]here the new offense is any felony for which a prison sentence or a
       sentence of imprisonment in a county jail under subdivision (h) of Section
       1170 is imposed or is not suspended, in addition and consecutive to any
       other sentence therefor, the court shall impose a one-year term for each
       prior separate prison term or county jail term imposed under subdivision (h)
       of Section 1170 or when sentence is not suspended for any felony ….”
       After defendant was sentenced, but while his case was still pending on appeal, the
Legislature enacted Senate Bill 136. Effective January 1, 2020, section 667.5,
subdivision (b) now provides, in pertinent part:

       “[W]here the new offense is any felony for which a prison sentence or a
       sentence of imprisonment in a county jail under subdivision (h) of Section
       1170 is imposed or is not suspended, in addition and consecutive to any
       other sentence therefor, the court shall impose a one-year term for each
       prior separate prison term for a sexually violent offense as defined in
       subdivision (b) of Section 6600 of the Welfare and Institutions Code ….”




                                                28.
In other words, a prior prison term enhancement will only apply if a defendant served the
prior prison term for a qualifying “sexually violent offense.” The Legislature did not
expressly declare or in any way indicate it did not intend Senate Bill 136 to apply
retroactively. “When an amendatory statute … lessens the punishment for a crime …, it
is reasonable for courts to infer, absent evidence to the contrary and as a matter of
statutory construction, that the Legislature intended the amendatory statute to
retroactively apply to the fullest extent constitutionally permissible—that is, to all cases
not final when the statute becomes effective. [Citations.]” (People v. Garcia, supra, 28
Cal.App.5th at p. 972.)
       We conclude Senate Bill 136 applies retroactively to this case and, because
defendant’s prior prison terms were not served for sexually violent offenses, the related
enhancements imposed pursuant to section 667.5, former subdivision (b) are now
unauthorized and must be stricken on remand.
                                      DISPOSITION
       The matter is remanded for a new sentencing hearing to permit the trial court to
exercise its discretion regarding whether to strike the prior serious felony enhancement in
light of Senate Bill 1393 and to strike the enhancements imposed under section 667.5,
former subdivision (b). In all other respects, the judgment is affirmed.



                                                                                    PEÑA, J.
WE CONCUR:



LEVY, Acting P.J.



FRANSON, J.



                                             29.